Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed April 21, 2022, with respect to the rejection(s) of claim(s) 1-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0032258 A1 to Miremailli et al., hereinafter, “Miremailli”, in view of US 2018/0081522 A1 to Greenberg et al., hereinafter, “Greenberg”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0032258 A1 to Miremailli et al., hereinafter, “Miremailli”, in view of US 2018/0081522 A1 to Greenberg et al., hereinafter, “Greenberg”.
Claim 1. A method of determining ripeness of a growing mushroom, the method comprising: Miresmailli [0125] teaches information relating to the actual performance of the crop can also be gathered (for example yield, quality, appearance, taste, shelf-life etc.). For example, this can be based on information provided by the grower or other humans (e.g. feedback from customer) and/or data that is captured automatically. Using predictive analytics, this performance information and data can be correlated with data gathered during the lifecycle of the crop to look for patterns and indicators earlier in the crop's lifecycle that are indicative of future performance.
Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons
obtaining a sequence of images of a growing mushroom over a period of time; Miresmailli [0142] teaches the crop monitoring systems and methods described herein can function with little or no reliance on visual sensors or imaging. In some embodiments, the mobile sensory platform does not comprise cameras or other imaging devices. In other embodiments, one or more cameras or imaging devices are used primarily for verification purposes (e.g. so that a grower can inspect a photographic or video image of a plant that has been assessed by the automated system as having a problem, without having to physically go to the plant to visually inspect it). The imaging devices might be installed on a drone or other flying platforms.

Miresmailli mentions video image (video implies sequence of images) but fails to explicitly teaches sequence of images. Greenberg, in the field of horticultural monitoring  [0018] teaches as part of instrumentation, each plant 108, or substantially each plant 108 may have its own image capture device 110 (abbreviated “ICD” in FIG. 1). An image capture device may be a digital video camera or alternatively a digital still camera configured to capture images periodically.
Greenberg [0049] teaches the dispatching device 122 also provides the software for an administrative person 118 and 120 to analyze and diagnose potential issues in plants and horticultural operations in general. Accordingly, the analyzer software component 256 may facilitate analysis on images of interest, including performing static analysis and sequential analysis.
Greenberg [0063] teaches In block 402, a dispatching device 122 receives a plurality of images of interest. 
from the sequence of images, measuring one or more features of the growing mushroom to obtain temporal measurements for the one or more features of the growing mushroom, the temporal measurements indicating rates at which the one or more features are changing; Greenberg [0020] teaches to aid administrative personnel 118 and 120, the image processing server 114 may perform image analysis to automatically detect issues in plants
Greenberg [0056] teaches when separating the target 304 in the image of interest 302 from the rest of the image, typically image segmentation techniques are applied by the workflow server 116 or other servers. Generally the portion of the image 302 relating to the target 304 will be subdivided into different image segments. Accordingly, in a horticultural operation, the plant/target 304 in an image 302 will itself be segmented. Generally each segment will correspond to a portion of the plant 304. For example, individual leaves, flower petals, stems and branches may be discerned from individual image segments. Each image segment corresponding to a feature in a target is an artifact. Accordingly, an image of interest 302 not only contains a target 304, but also can subdivide out artifacts 306, i.e. image segments corresponding to target features
Greenberg [0086] teaches when the workflow server 116 sends images to a dispatching device 122 a user may desire to review multiple images in sequence. There are various user interface patterns involving multiple images. FIG. 6 is a flow chart 600 of some exemplary patterns.
Greenberg [0087] teaches in block 602, the dispatching device 122 receives several images of interest from the workflow server 116. The images are associated with a date time stamp, usually embedded in the image's file format or metadata. The dispatching device 122 may take at least two of the images, a first image with a first date time stamp and a second image with a second date time stamp. One of the images will usually, but not always be an image captured later in time than the other.
the combination of Miresmailli and Greenberg teaches and, comparing the temporal measurements for the one or more features to pre-determined ripeness functions for each of the temporal measurements to determine the ripeness of the mushroom. Miresmailli [0118] teaches sensor data can be collected and analyzed, for example, in real-time to classify the current health of a plant. It can also be useful to store and re-analyze such data at a future time. For example, once sensor data is collected for the same plant over a period of time, historical spatiotemporal data can be reverse-engineered or re-analyzed in the context of data that is collected later. 
Miresmailli [0125] teaches information relating to the actual performance of the crop can also be gathered (for example yield, quality, appearance, taste, shelf-life etc.). For example, this can be based on information provided by the grower or other humans (e.g. feedback from customer) and/or data that is captured automatically. Using predictive analytics, this performance information and data can be correlated with data gathered during the lifecycle of the crop to look for patterns and indicators earlier in the crop's lifecycle that are indicative of future performance.
Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons. Over time, through machine learning, data mining and/or pattern recognition processes, the DPU can develop specific performance patterns and data-derived models that can be used for classification and analysis of new data. Predictive models can also be developed, that can be used to predict future health or performance of plants in a crop based on their current sensor data. Using predictive models, plants that are on a path towards deteriorating health can be identified based on early clues that can be derived from their current multi-sensor data, in some cases before any single sensor or an expert could detect symptoms of problem. With this early-stage detection, preventative measures can then be taken to try to avoid deterioration in the health and/or improve the performance of the plant.
Greenberg [0090] teaches by way of another example, in block 610, the user interface gesture is interpreted to display multiple images in the context of a chart over time. Specifically, a chart shows telemetry over time. Telemetry may include vapor pressure deficit, daily light integral and relative photosynthesis index. 
Greenberg [0106] teaches accordingly, the workflow server 116 has collected notifications about tasks and remedial courses of action. Not only are notifications provided to administrative personnel 118 and 120, the workflow server 116 in conjunction with the image processing server 114 may compare images proximate in time to tasks being performed, and may interpret the images for efficacy, proper performance of tasks, or in extreme cases theft. 
Greenberg [0126] teaches FIG. 12 is a flow chart illustrating an embodiment of such a process 1200. In a first phase 1205 of process 1200, information relating to the actual performance of a crop is correlated with data gathered during the lifecycle of the crop to identify patterns and indicators. In a second phase 1245, these patterns are then used to attempt to improve the performance of a future crop. At 1210, at the end of a growing season for a particular crop, desired attributes are identified and are assessed for plants in the crop. For example, information relating to yield, taste and other attributes can be collected. At 1220 the plants are classified into groups based on their performance against one or more of these attributes (e.g. high, medium and low performance). At 1230, performance information for the classified groups of plants is correlated with historical data gathered during the lifecycle of the plants to identify patterns. These patterns can be developed into weekly trends for various parameters, at 1240. The trends are associated with the performance level of each group of plants. In the second phase 1245, a new crop is planted and information is captured for plants in the new crop. At 1250, on a weekly basis parameters for plants in the new crop are compared with the historical weekly trends for those parameters that were obtained for the previous crop at 1240. When parameters for particular plants in the new crop begin to show deviation from trends that were previously associated with high performance (desirable attributes), attempts can be made to correct those deviations through various interventions, as shown at 1260. Activities 1250 and 1260 can continue through the growing season for the new crop. At the end of the growing season, the performance of plants in the new crop is assessed with respect to one or more of the desired attributes, and again the plants are classified into groups, as shown at 1270. At 1280, this new performance information is correlated with data gathered during the lifecycle of the plants. 
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface. 
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miresmailli and Greenberg to a horticultural operation generally includes planting, cultivation and the harvesting of plants to the monitoring and remediation of a horticultural operation. Greenberg [0002]-[0004].
Claim 2. Miresmailli and Greenberg further teaches wherein the one or more temporal measurements comprises one or more of growth rate, color brightness change, temperature change, and change in hyperspectral reflectance response. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons. Over time, through machine learning, data mining and/or pattern recognition processes, the DPU can develop specific performance patterns and data-derived models that can be used for classification and analysis of new data.
Miresmailli [0006] teaches Other sensory systems can collect very general information (temperature, humidity) that cannot accurately pinpoint problems at the level of individual plants, or at levels of sensitivity that convey timely information in real time.
Greenberg [0090] teaches by way of another example, in block 610, the user interface gesture is interpreted to display multiple images in the context of a chart over time. Specifically, a chart shows telemetry over time. Telemetry may include vapor pressure deficit, daily light integral and relative photosynthesis index. 
Greenberg [0106] teaches accordingly, the workflow server 116 has collected notifications about tasks and remedial courses of action. Not only are notifications provided to administrative personnel 118 and 120, the workflow server 116 in conjunction with the image processing server 114 may compare images proximate in time to tasks being performed, and may interpret the images for efficacy, proper performance of tasks, or in extreme cases theft. 
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface
Greenberg [0140] teaches microclimate sensors: these include sensors and probes that can monitor changes in the microclimate around individual plants, for example, temperature and relative humidity.
Greenberg [0141] teaches canopy scanning sensors: these include sensors and probes that can detect changes in canopy structure, for example, changes in leaf angle in response to water stress or viral infection. These can include ultrasound and/or LiDaR (light detecting and ranging) type sensors, or stereo-imaging (visible RGB and IR) sensors, for example. Such sensors may be used, for example, to generate disparity maps (providing depth measurement and information about the 3D structure of the plant canopy) which can give information about plant growth. Also they may be used to provide various vegetation indices.
Claim 3. Miresmailli and Greenberg further teaches wherein the one or more temporal measurements comprises at least the growth rate. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. 
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface
Claim 4. Miresmailli and Greenberg further teaches wherein the one or more temporal measurements comprises at least both of the growth rate and the temperature change. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected.
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface
Greenberg [0140] teaches microclimate sensors: these include sensors and probes that can monitor changes in the microclimate around individual plants, for example, temperature and relative humidity.
Greenberg [0141] teaches canopy scanning sensors: these include sensors and probes that can detect changes in canopy structure, for example, changes in leaf angle in response to water stress or viral infection. These can include ultrasound and/or LiDaR (light detecting and ranging) type sensors, or stereo-imaging (visible RGB and IR) sensors, for example. Such sensors may be used, for example, to generate disparity maps (providing depth measurement and information about the 3D structure of the plant canopy) which can give information about plant growth. Also they may be used to provide various vegetation indices.
Claim 7. Miresmailli and Greenberg further teaches wherein the one or more temporal measurements comprises at least the rate of change of temperature. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface
Greenberg [0140] teaches microclimate sensors: these include sensors and probes that can monitor changes in the microclimate around individual plants, for example, temperature and relative humidity.
Claim 8. Miresmailli further teaches wherein the one or more temporal measurements comprises at least the change in hyperspectral reflectance response. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons
Miresmailli [0137] teaches Surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface. Such sensors generally involve spectral detection to detect certain wavelengths of visible (RGB) and near infra-red (NIR) light reflected by the plant. The probes used with these sensors may consist of full spectrum light sources, such as halogen lamps, or probes with narrow spectral bands such as ultraviolet (UV) or near infra-red (NIR). These sensors generally detect secondary stages of changes in plants, caused by stress, that occur on the surface of the foliage.
Claim 9. Miresmailli further teaches wherein the change in hyperspectral reflectance response comprises a change in intensity at a short-wave infrared (SWIR) wavelength. Miresmailli [0137] teaches Surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface. Such sensors generally involve spectral detection to detect certain wavelengths of visible (RGB) and near infra-red (NIR) light reflected by the plant. The probes used with these sensors may consist of full spectrum light sources, such as halogen lamps, or probes with narrow spectral bands such as ultraviolet (UV) or near infra-red (NIR). These sensors generally detect secondary stages of changes in plants, caused by stress, that occur on the surface of the foliage.
Claim 10. Miresmailli further teaches wherein the wavelength has a value in a range of 1325-1500 nm or 1875-2000 nm. Miresmailli [0137] teaches Surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface. Such sensors generally involve spectral detection to detect certain wavelengths of visible (RGB) and near infra-red (NIR) light reflected by the plant. The probes used with these sensors may consist of full spectrum light sources, such as halogen lamps, or probes with narrow spectral bands such as ultraviolet (UV) or near infra-red (NIR). These sensors generally detect secondary stages of changes in plants, caused by stress, that occur on the surface of the foliage.
Claim 11. Miresmailli further teaches wherein the wavelength has a value of about 1450 nm or about 1950 nm. Miresmailli [0137] teaches Surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface. Such sensors generally involve spectral detection to detect certain wavelengths of visible (RGB) and near infra-red (NIR) light reflected by the plant. The probes used with these sensors may consist of full spectrum light sources, such as halogen lamps, or probes with narrow spectral bands such as ultraviolet (UV) or near infra-red (NIR). These sensors generally detect secondary stages of changes in plants, caused by stress, that occur on the surface of the foliage.
Claim 12. Miresmailli further teaches wherein the pre-determined ripeness functions for each of the temporal measurements are a single pre-determined ripeness threshold for all of the temporal measurements, the single pre-determined ripeness threshold defined in a common ripeness scale for any combination of temporal measurements. Miresmailli [0082] teaches the system is “trained” based on correlating an assessment of the health of individual plants, as inputted by an expert, with sensor data captured for the same plants. In this context training refers to a process of establishing a repeatable, statistically meaningful relationship between observed data (such as sensor data) and “truth” data—in this case the assessment of an expert—to give “trained data” that can be used as a reference for the classification of new data. This is a form of supervised learning. For example, the trained data can be used in evaluating plant-related sensor data subsequently received from a mobile sensory platform (e.g. in unsupervised learning). Thresholds for different classifications can be established through this process, and data-derived models that can be used for classification and analysis of new data can be developed.
Claim 13. Miresmailli further teaches wherein the single pre-determined ripeness threshold is an indicator of when the mushroom is ready to be harvested. Miresmailli [0082] teaches the system is “trained” based on correlating an assessment of the health of individual plants, as inputted by an expert, with sensor data captured for the same plants. In this context training refers to a process of establishing a repeatable, statistically meaningful relationship between observed data (such as sensor data) and “truth” data—in this case the assessment of an expert—to give “trained data” that can be used as a reference for the classification of new data. This is a form of supervised learning. For example, the trained data can be used in evaluating plant-related sensor data subsequently received from a mobile sensory platform (e.g. in unsupervised learning). Thresholds for different classifications can be established through this process, and data-derived models that can be used for classification and analysis of new data can be developed.
Claim 14. Greenberg further teaches wherein the measuring of one or more features of the growing mushroom further comprises obtaining one or more current measurements for the one or more features, wherein the one or more current measurements are analyzed to assist with the determining of the ripeness of the mushroom. Greenberg [0056] teaches when separating the target 304 in the image of interest 302 from the rest of the image, typically image segmentation techniques are applied by the workflow server 116 or other servers. Generally the portion of the image 302 relating to the target 304 will be subdivided into different image segments. Accordingly, in a horticultural operation, the plant/target 304 in an image 302 will itself be segmented. Generally each segment will correspond to a portion of the plant 304. For example, individual leaves, flower petals, stems and branches may be discerned from individual image segments. Each image segment corresponding to a feature in a target is an artifact. Accordingly, an image of interest 302 not only contains a target 304, but also can subdivide out artifacts 306, i.e. image segments corresponding to target features
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface…
Claim 17. A system for determining ripeness of a growing mushroom, the system comprising: Miresmailli [0125] teaches information relating to the actual performance of the crop can also be gathered (for example yield, quality, appearance, taste, shelf-life etc.). For example, this can be based on information provided by the grower or other humans (e.g. feedback from customer) and/or data that is captured automatically. Using predictive analytics, this performance information and data can be correlated with data gathered during the lifecycle of the crop to look for patterns and indicators earlier in the crop's lifecycle that are indicative of future performance.
Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons
one or more imaging devices for obtaining a sequence of images of a growing mushroom over a period of time; Miresmailli [0142] teaches the crop monitoring systems and methods described herein can function with little or no reliance on visual sensors or imaging. In some embodiments, the mobile sensory platform does not comprise cameras or other imaging devices. In other embodiments, one or more cameras or imaging devices are used primarily for verification purposes (e.g. so that a grower can inspect a photographic or video image of a plant that has been assessed by the automated system as having a problem, without having to physically go to the plant to visually inspect it). The imaging devices might be installed on a drone or other flying platforms.
Miresmailli mentions video image (video implies sequence of images) but fails to explicitly teaches sequence of images. Greenberg, in the field of horticultural monitoring [0018] teaches as part of instrumentation, each plant 108, or substantially each plant 108 may have its own image capture device 110 (abbreviated “ICD” in FIG. 1). An image capture device may be a digital video camera or alternatively a digital still camera configured to capture images periodically.
Greenberg [0049] teaches the dispatching device 122 also provides the software for an administrative person 118 and 120 to analyze and diagnose potential issues in plants and horticultural operations in general. Accordingly, the analyzer software component 256 may facilitate analysis on images of interest, including performing static analysis and sequential analysis.
Greenberg [0063] teaches In block 402, a dispatching device 122 receives a plurality of images of interest. 
and, a computer operatively connected to the one or more imaging devices, the computer configured to receive image data from the one or more imaging devices, the computer programmed to measure from the image data one or more features of the growing mushroom to obtain temporal measurements for the one or more features, the temporal measurements indicating rates at which the one or more features are changing, Greenberg [0020] teaches to aid administrative personnel 118 and 120, the image processing server 114 may perform image analysis to automatically detect issues in plants
Greenberg [0056] teaches when separating the target 304 in the image of interest 302 from the rest of the image, typically image segmentation techniques are applied by the workflow server 116 or other servers. Generally the portion of the image 302 relating to the target 304 will be subdivided into different image segments. Accordingly, in a horticultural operation, the plant/target 304 in an image 302 will itself be segmented. Generally each segment will correspond to a portion of the plant 304. For example, individual leaves, flower petals, stems and branches may be discerned from individual image segments. Each image segment corresponding to a feature in a target is an artifact. Accordingly, an image of interest 302 not only contains a target 304, but also can subdivide out artifacts 306, i.e. image segments corresponding to target features
Greenberg [0086] teaches when the workflow server 116 sends images to a dispatching device 122 a user may desire to review multiple images in sequence. There are various user interface patterns involving multiple images. FIG. 6 is a flow chart 600 of some exemplary patterns.
Greenberg [0087] teaches in block 602, the dispatching device 122 receives several images of interest from the workflow server 116. The images are associated with a date time stamp, usually embedded in the image's file format or metadata. The dispatching device 122 may take at least two of the images, a first image with a first date time stamp and a second image with a second date time stamp. One of the images will usually, but not always be an image captured later in time than the other.
Miresmailli [0142] teaches the crop monitoring systems and methods described herein can function with little or no reliance on visual sensors or imaging. In some embodiments, the mobile sensory platform does not comprise cameras or other imaging devices. In other embodiments, one or more cameras or imaging devices are used primarily for verification purposes (e.g. so that a grower can inspect a photographic or video image of a plant that has been assessed by the automated system as having a problem, without having to physically go to the plant to visually inspect it). The imaging devices might be installed on a drone or other flying platforms.
the combination of Miresmailli and Greenberg teaches and compare the temporal measurements for the one or more features to pre-determined ripeness functions for each of the temporal measurements to determine the ripeness of the mushroom. Miresmailli [0118] teaches sensor data can be collected and analyzed, for example, in real-time to classify the current health of a plant. It can also be useful to store and re-analyze such data at a future time. For example, once sensor data is collected for the same plant over a period of time, historical spatiotemporal data can be reverse-engineered or re-analyzed in the context of data that is collected later. 
Miresmailli [0125] teaches information relating to the actual performance of the crop can also be gathered (for example yield, quality, appearance, taste, shelf-life etc.). For example, this can be based on information provided by the grower or other humans (e.g. feedback from customer) and/or data that is captured automatically. Using predictive analytics, this performance information and data can be correlated with data gathered during the lifecycle of the crop to look for patterns and indicators earlier in the crop's lifecycle that are indicative of future performance.
Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons. Over time, through machine learning, data mining and/or pattern recognition processes, the DPU can develop specific performance patterns and data-derived models that can be used for classification and analysis of new data. Predictive models can also be developed, that can be used to predict future health or performance of plants in a crop based on their current sensor data. Using predictive models, plants that are on a path towards deteriorating health can be identified based on early clues that can be derived from their current multi-sensor data, in some cases before any single sensor or an expert could detect symptoms of problem. With this early-stage detection, preventative measures can then be taken to try to avoid deterioration in the health and/or improve the performance of the plant.
Greenberg [0090] teaches by way of another example, in block 610, the user interface gesture is interpreted to display multiple images in the context of a chart over time. Specifically, a chart shows telemetry over time. Telemetry may include vapor pressure deficit, daily light integral and relative photosynthesis index. 
Greenberg [0106] teaches accordingly, the workflow server 116 has collected notifications about tasks and remedial courses of action. Not only are notifications provided to administrative personnel 118 and 120, the workflow server 116 in conjunction with the image processing server 114 may compare images proximate in time to tasks being performed, and may interpret the images for efficacy, proper performance of tasks, or in extreme cases theft. 
Greenberg [0126] teaches FIG. 12 is a flow chart illustrating an embodiment of such a process 1200. In a first phase 1205 of process 1200, information relating to the actual performance of a crop is correlated with data gathered during the lifecycle of the crop to identify patterns and indicators. In a second phase 1245, these patterns are then used to attempt to improve the performance of a future crop. At 1210, at the end of a growing season for a particular crop, desired attributes are identified and are assessed for plants in the crop. For example, information relating to yield, taste and other attributes can be collected. At 1220 the plants are classified into groups based on their performance against one or more of these attributes (e.g. high, medium and low performance). At 1230, performance information for the classified groups of plants is correlated with historical data gathered during the lifecycle of the plants to identify patterns. These patterns can be developed into weekly trends for various parameters, at 1240. The trends are associated with the performance level of each group of plants. In the second phase 1245, a new crop is planted and information is captured for plants in the new crop. At 1250, on a weekly basis parameters for plants in the new crop are compared with the historical weekly trends for those parameters that were obtained for the previous crop at 1240. When parameters for particular plants in the new crop begin to show deviation from trends that were previously associated with high performance (desirable attributes), attempts can be made to correct those deviations through various interventions, as shown at 1260. Activities 1250 and 1260 can continue through the growing season for the new crop. At the end of the growing season, the performance of plants in the new crop is assessed with respect to one or more of the desired attributes, and again the plants are classified into groups, as shown at 1270. At 1280, this new performance information is correlated with data gathered during the lifecycle of the plants. 
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miresmailli and Greenberg to a horticultural operation generally includes planting, cultivation and the harvesting of plants to the monitoring and remediation of a horticultural operation. Greenberg [0002]-[0004].
Claim 18. Greenberg further teaches wherein the imaging devices comprise one or more cameras. Greenberg [0018] teaches as part of instrumentation, each plant 108, or substantially each plant 108 may have its own image capture device 110 (abbreviated “ICD” in FIG. 1). An image capture device may be a digital video camera or alternatively a digital still camera configured to capture images periodically.
Claim 19. Greenberg further teaches wherein the imaging devices comprise at least a 2-D visual light camera. Greenberg [0018] teaches as part of instrumentation, each plant 108, or substantially each plant 108 may have its own image capture device 110 (abbreviated “ICD” in FIG. 1). An image capture device may be a digital video camera or alternatively a digital still camera configured to capture images periodically.
Claim 20. Miremailli further teaches wherein the one or more temporal measurements comprises one or more of growth rate, color brightness change, temperature change, and change in hyperspectral reflectance response. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons. Over time, through machine learning, data mining and/or pattern recognition processes, the DPU can develop specific performance patterns and data-derived models that can be used for classification and analysis of new data.
Claim 21. Miremailli further teaches wherein the one or more temporal measurements comprises at least the growth rate. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons. Over time, through machine learning, data mining and/or pattern recognition processes, the DPU can develop specific performance patterns and data-derived models that can be used for classification and analysis of new data.
Claim 22. Miremailli further teaches wherein the pre-determined ripeness functions for each of the temporal measurements are a single pre-determined ripeness threshold for all of the temporal measurements, the single pre-determined ripeness threshold defined in a common ripeness scale for any combination of temporal measurements, and wherein the single pre-determined ripeness threshold is an indicator of when the mushroom is ready to be harvested. Miresmailli [0082] teaches the system is “trained” based on correlating an assessment of the health of individual plants, as inputted by an expert, with sensor data captured for the same plants. In this context training refers to a process of establishing a repeatable, statistically meaningful relationship between observed data (such as sensor data) and “truth” data—in this case the assessment of an expert—to give “trained data” that can be used as a reference for the classification of new data. This is a form of supervised learning. For example, the trained data can be used in evaluating plant-related sensor data subsequently received from a mobile sensory platform (e.g. in unsupervised learning). Thresholds for different classifications can be established through this process, and data-derived models that can be used for classification and analysis of new data can be developed.

Claim(s) 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0032258 A1 to Miremailli et al., hereinafter, “Miremailli”, in view of US 2018/0081522 A1 to Greenberg et al., hereinafter, “Greenberg” and in further view of US 2017/0042095 A1 to Van De Vegte et al., hereinafter, “Van De Vegte”.
Claim 5. Van De Vegte, in the field of harvesting mushrooms, along with Miremailli and Greenberg teaches wherein the growth rate comprises rate of change of mushroom height, rate of change of cap diameter, rate of change of cap curvature, rate of change of cap misshapenness or ratios thereof. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface
Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miresmailli and Greensberg with Van De Vegte to harvest mushrooms to maximize crop yield. Van De Vegte [0003].
Claim 6. The method of claim 5, wherein the growth rate comprises the rate of change of cap diameter, the rate of change of mushroom height, or both. Miresmailli [0127] teaches in some implementations of the present technology over 50,000 multi-dimensional data points are collected non-invasively from an individual plant in just a few seconds, allowing physiological, chemical, biological and/or physical changes inside, on the surface and/or around each plant to be detected. Thus, the technology described herein has the potential to capture massive volumes of spatiotemporal data relating to one or more crops over one or more growing seasons
Van De Vegte [0024] teaches mushroom tracking versus time: The harvest system control software maintains data in memory for every bin that is photographed and harvested. The control software may also track location and diameter for every mushroom in the crop individually. This data would be used to further improve control of the harvest process. There are instances where mushroom cap diameters stop growing and all further growth is in stem length. With this software functionality in place, the system will be able to identify these situations and these mushrooms can be harvested.
Van De Vegte [0025] teaches when a bed of mushrooms is introduced to an automated harvesting system of the present invention, a camera takes a digital photograph of the bed and the data is processed through software to locate each mushroom and measure its cap diameter. Thereafter, the data for each mushroom is compared to programmed criteria for graze harvest and separation/stagger.
Claim 15. A method of harvesting a growing mushroom, the method comprising: determining ripeness of the growing mushroom by a method as defined in claim 13; and, picking the growing mushroom if the comparing of the temporal measurements for the one or more features to the pre-determined ripeness functions for each of the temporal measurements indicates that the growing mushroom is ready to be harvested. Greenberg [0056] teaches when separating the target 304 in the image of interest 302 from the rest of the image, typically image segmentation techniques are applied by the workflow server 116 or other servers. Generally the portion of the image 302 relating to the target 304 will be subdivided into different image segments. Accordingly, in a horticultural operation, the plant/target 304 in an image 302 will itself be segmented. Generally each segment will correspond to a portion of the plant 304. For example, individual leaves, flower petals, stems and branches may be discerned from individual image segments. Each image segment corresponding to a feature in a target is an artifact. Accordingly, an image of interest 302 not only contains a target 304, but also can subdivide out artifacts 306, i.e. image segments corresponding to target features
Greenberg [0136] teaches physiological sensors: these include sensors and probes that can measure physiological performance of crops and/or detect minute changes inside the plant caused by biotic and/or abiotic stressors.
Greenberg [0137] teaches surface analysis sensors: these include sensors and probes that can detect changes on the surface of the leaves and other parts of plants, for example, changes in color related to water stress, changes in surface chemistry related to biotic and abiotic stress, physical attributes of leaf surface
Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miresmailli and Greensberg with Van De Vegte to harvest mushrooms to maximize crop yield. Van De Vegte [0003].
Claim 16. Van De Vegte further teaches wherein a change in environmental conditions in which the mushroom is growing is factored into determining when the mushroom is picked. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Van De Vegte [0061] teaches pinning room environment may be controlled to support growth of mycelium throughout the compost. At an appropriate time, carbon dioxide concentration within the pinning room may be reduced below the threshold to initiate fruiting of mushrooms through the casing. Appropriate carbon dioxide level parameters may be encoded in the control system, and the control system may comprise carbon dioxide sensors to monitor carbon dioxide levels in the pinning room. An expert subsystem of the control system may process the signals from the carbon dioxide sensors and transmit appropriate instructions to carbon dioxide control equipment to ensure that the level of carbon dioxide in the pinning room remains within an operational range to support the growth of the mycelium. Such automated control may also be exerted over other environmental parameters in the pinning room, for example humidity and temperature using appropriate sensors and humidity and temperature control equipment.
Van De Vegte [0062] teaches the tray may be transported automatically by conveyor to the grow room. The RFID tag on each tray may be read by RFID readers integrated into the conveyor system to ensure the tray is sent to the correct location within the grow room. Environmental conditions (e.g. humidity, temperature, illumination, and the like) within the grow room may be maintained at optimal levels to support mushroom growth. An expert subsystem of the control system may process the signals from various sensors and transmit appropriate instructions to control equipment to ensure that the environmental parameters in the grow room remains within an operational range to support the growth of the mushrooms. The tray location within the grow room may be maintained at all times within the control system program. Individual trays may be cycled through different locations within the grow room in order offset any variation in environment conditions within the room. The use of multiple sensors in different areas of the room facilitates determination of variations. Locations of trays may be changed automatically on instructions from the control system to conveyors in the grow room.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661